           Case 2:19-cv-00382-GMN-BNW Document 41 Filed 05/03/19 Page 1 of 2



 1   LAW OFFICE OF DANIEL MARKS
     DANIEL MARKS, ESQ.
 2   Nevada State Bar No. 002003
     office@danielmarks.net
 3   ADAM LEVINE, ESQ.
     Nevada State Bar No. 004673
 4   alevine@danielmarks.net
     610 South Ninth Street
 5   Las Vegas, Nevada 89101
     (702) 386-0536: FAX (702) 386-6812
 6   Attorneys for Defendants Mario Rueda
     Zach Yeoman and Jason Tullis
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                  FOR THE DISTRICT OF NEVADA

10

11   JANE DOE, an Individual,                            CASE NO.: 2:19-cv-00382-MN-BNW

12          Plaintiff,

13   vs.

14   CITY OF LAS VEGAS, CITY OF
     HENDERSON, NATHAN HANNIG, an                        STIPULATION AND ORDER TO
15   Individual, MARIO RUEDA, an Individual,             EXTEND TIME TO ANSWER OR
     RUBEN SANCHEZ, an Individual, JAMES                 OTHERWISE RESPOND TO
16   SUAREZ, an Individual, JONATHAN                     COMPLAINT AND JURY DEMAND
     CUFF, an Individual, JOSEPH “JOE”                   [DOC. 1]
17   VANEK, an Individual, JAROD BARTO,                  (First Request)
     an Individual, CODY RACINE, an Individual
18   JASON TULLIS, an Individual, and ZACH
     YEOMAN, an Individual, WILLIAM
19   MCDONALD, an Individual, and as an
     Individual, JON STEVENSON, an Individual,
20   JOHN DOE #1, likely an Individual, DOES
     I -X; ROE CORPORATIONS I -X.
21
           Defendants.
22   _________________________________________/

23          IT IS HEREBY STIPULATED AND AGREED between the parties and their respective

24   undersigned counsels that Defendants Mario Rueda, Zach Yeoman and Jason Tullis will have an


                                                 1
         Case 2:19-cv-00382-GMN-BNW Document 41 Filed 05/03/19 Page 2 of 2



 1   additional 23 days from May 9, 2019 to May 31, 2019 to Answer or otherwise respond to Plaintiffs’

 2   Complaint and Jury Demand [Doc. 1].

 3   DATED this 3rd day of May, 2019.                DATED this 3rd day of May, 2019.

 4   LAW OFFICE OF DANIEL MARKS                      HKM EMPLOYMENT ATTORNEYS

 5    /s/ Adam Levine, Esq.             .              /s/ Jenny L. Foley, Esq.        .
     DANIEL MARKS, ESQ.                              JENNY L. FOLEY Ph.D., ESQ.
 6   Nevada State Bar No. 002003                     Nevada State Bar No. 009017
     office@danielmarks.net                          jfoley@hkm.com
 7   ADAM LEVINE, ESQ.                               MARTA D. KURSHUMOVA, ESQ.
     Nevada State Bar No. 004673                     Nevada State Bar No. 014728
 8   alevine@danielmarks.net                         mkurshumova@hkm.com
     610 South Ninth Street                          1785 E. Sahara, Suite 325
 9   Las Vegas, Nevada 89101                         Las Vegas, Nevada 89104
     (702) 386-0536: FAX (702) 386-6812              (702) 625-3893; FAX (702) 625-3893
10   Attorneys for Defendants Mario Rueda,           Attorneys for Plaintiff
     Zach Yeoman, and Jason Tullis
11

12         IT IS SO ORDERED.

13                                                   ____________________________
                                                     UNITED STATES MAGISTRATE JUDGE
14
                                                     DATED this 6th day of May, 2019.
15

16

17

18

19

20

21

22

23

24


                                                    2
